Order
Per Curiam
Brenda Mays appeals from the default judgment and award of costs and attorney’s fees entered against her on her petition for damages against Tuscany Bistro, LLC, d/b/a Cafe at Briarcliff Village (“the Cafe”); its management company, Key Companies & Associates, L.L.C., d/b/a/ Key Company & Associates, LLC (“Key Company”); and Thomas J. Belisle, the head chef at the Cafe. After a thorough review of the briefs and the record, we find no error and affirm the judgment. A formal, published opinion would serve no jurisprudential purpose; however a memorandum explaining the reasons for our decision has been provided to the parties.
AFFIRMED. Rule 84.16(b)